Citation Nr: 0023447	
Decision Date: 09/01/00    Archive Date: 09/08/00

DOCKET NO.  99-07 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from January 1969 to July 1970 
and from September 1971 to February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which in part denied a rating in excess 
of 50 percent for the veteran's service-connected PTSD, and 
denied entitlement to a total disability rating based on 
individual unemployability.  Since the issue of entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability is 
inextricably intertwined with the PTSD issue, it is therefore 
included in this Remand.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining medical records to which he has referred and 
obtaining adequate VA examinations.  The Court also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The duty to assist the veteran includes the obligation to 
obtain ongoing treatment records while a claim is pending.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, any 
additional relevant medical records should be secured on 
remand.  

In June 2000 the veteran submitted several medical records, 
which were followed by a waiver of initial review by the RO 
by the veteran's representative.  The veteran submitted an 
undated psychiatric evaluation report conducted by a private 
physician, Alan L. Summers, M.D., Ph.D, which appears to have 
been sometime in the year 2000.  In his report, Dr. Summers 
assigned a Global Assessment of Functioning (GAF) score of 
45, and noted that the veteran's highest GAF for the year was 
46.  Dr. Summers opined that if the veteran found employment 
it would accelerate his PTSD symptoms, "making it impossible 
for him to live up to his responsibilities at work".  Dr. 
Summers also opined that the veteran was "100% disabled" as 
a result of his Vietnam experience.  The veteran also 
submitted a letter from an MSW at the Pittsburgh VA Medical 
Center (VAMC), who reported seeing the veteran for treatment 
for his PTSD since July 1999, and opined that the veteran was 
"unable to seek gainful employment".  

The Board notes that the findings in the aforementioned 
records are not consistent with other medical evidence in the 
claims file, including a VAMC discharge summary dated in July 
1999, in which the veteran was assigned a GAF score of 60, 
and the most recent VA examination, in September 1998, in 
which the VA examiner assigned a GAF score of 60 and found 
that the veteran continued to struggle with PTSD symptoms 
which had "interfered with" his social and occupational 
functioning.  These discrepancies must be reconciled.  
Additionally, fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  To that end, a VA psychiatric 
examination should be scheduled to evaluate the current 
severity of the veteran's service-connected PTSD, and to 
include consideration of all treatment records and 
examinations.

In a statement dated in May 1999 the veteran reported that he 
was an outpatient at Butler VAMC for PTSD.  Of record are 
current treatment records from the Pittsburgh VAMC, also 
showing treatment for the veteran's PTSD.  As VA treatment 
records are considered to be constructively of record, and 
may be relevant to the instant claim, the RO should obtain 
complete VA treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).   

A review of the record shows that there is another 
psychiatric evaluation report from Dr. Summers, dated in June 
1998.  Since it is unclear whether the veteran has been 
treated by Dr. Summers, the RO should ascertain whether he 
has been treated by Dr. Summers, and if so, such treatment 
records should be obtained.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who have treated him for 
his PTSD since September 1998.  After 
obtaining any necessary releases, the RO 
should obtain copies of complete clinical 
records from the identified treatment 
sources, and associate them with the 
claims folders.  This should specifically 
include current treatment records from 
the Pittsburgh VAMC and the Butler VAMC, 
as well as any treatment records from Dr. 
Summers.

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD 
and its impact on his social and 
industrial adaptability.  It is 
imperative that the examiner review the 
claims folders prior to the examination, 
including the prior VA examinations and 
the psychiatric evaluation reports from 
Dr. Summers.  A Global Assessment of 
Functioning (GAF) score should be 
provided, and the examiner should explain 
the meaning of any score.  The examiner 
should provide supporting rationale for 
any opinion rendered.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claims on the basis 
of all evidence of record.  If action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
the applicable period for response 
thereto

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


